Exhibit 10.2

FORM OF

AMERISAFE, INC.

2012 EQUITY AND INCENTIVE COMPENSATION PLAN

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as
of                 (the “Grant Date”), is entered into by and between AMERISAFE,
Inc., a Texas corporation (the “Company”), and                 (the “Grantee”).
Where the context permits, references to the Company shall include any successor
to the Company. Any capitalized term that is used, but not defined, in this
Agreement shall have the meaning assigned to such term in the AMERISAFE, Inc.
2012 Equity and Incentive Compensation Plan (as amended from time to time, the
“Plan”).

1. Grant of Restricted Shares. The Company hereby grants to the Grantee,
effective as of the Grant Date,                 Common Shares, subject to all of
the terms and conditions of this Agreement (the “Restricted Shares”). The
Restricted Shares shall be fully paid and nonassessable and shall be, as
determined by the Committee, either represented by a certificate or certificates
or by electronic direct registration, registered in the Grantee’s name, and
endorsed with an appropriate legend referring to the restrictions hereinafter
set forth.

2. Restrictions on Transfer. The Restricted Shares may not be sold, exchanged,
assigned, transferred, pledged, encumbered or otherwise disposed of by the
Grantee, except to the Company, until they have become nonforfeitable as
provided in Section 3 hereof; provided, however, that the Grantee’s rights with
respect to such Restricted Shares may be transferred by will or pursuant to the
laws of descent and distribution. Any purported transfer or encumbrance that is
in violation of this Section 2 shall be null and void, and the other party to
any such purported transaction shall not obtain any rights to or interest in the
Restricted Shares.

3. Vesting of Restricted Shares.

(a) Normal Vesting. Subject to the terms of Sections 3(b) and 3(c), all of the
Restricted Shares shall become nonforfeitable on                 (the “Normal
Vesting Date”), provided that the Grantee remains employed by the Company or a
Subsidiary through the Normal Vesting Date.

(b) Accelerated Vesting. Notwithstanding anything set forth in Section 3(a) to
the contrary, if the Grantee’s employment with the Company and its Subsidiaries
terminates prior to the Normal Vesting Date as a result of the Grantee’s death
or Disability, then the following percentage of Restricted Shares (rounded to
the nearest whole share) shall become nonforfeitable as of the date of such
termination (the “Applicable Termination Percentage”):



--------------------------------------------------------------------------------

Date of Termination   

Applicable

Percentage

 

Within six months of the Grant Date

     0 % 

After six months following the Grant Date but within 18 months following the
Grant Date

     33 1/3 % 

After 18 months following the Grant Date but within 30 months following the
Grant Date

     66 2/3 % 

After 30 months following the Grant Date

     100 % 

(c) Vesting Following Change in Control. If a Change in Control occurs prior to
the earlier of (i) the Normal Vesting Date and (ii) the forfeiture of the
Restricted Shares pursuant to Section 3(d), and the Grantee’s employment with
the Company and its Subsidiaries is terminated prior to the Normal Vesting Date
either (A) by the Company without Cause or (B) by the Grantee for Good Reason,
then a percentage of the Restricted Shares equal to the Applicable Termination
Percentage set forth in Section 3(b) (rounded to the nearest whole share) shall
become vested as of the date of such termination.

(d) Forfeiture. Upon the termination of the Grantee’s employment with the
Company and its Subsidiaries prior to the Normal Vesting Date for any reason
other than those specified in Sections 3(b) or 3(c), the Restricted Shares shall
be forfeited, and any certificate(s) representing the Restricted Shares or any
evidence of direct registration representing the Restricted Shares covered by
this Agreement shall be cancelled.

(e) Definition of Disability. For purposes of this Agreement, “Disability” means
that the Grantee (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan, or disability plan, covering employees of the Company
or a Subsidiary.

4. Dividend, Voting and Other Rights. The Grantee shall have all of the rights
of a shareholder with respect to the Restricted Shares, including the right to
vote the Restricted Shares and receive any cash dividends that may be paid
thereon; provided, however, that any non-cash dividend or other distribution,
including any additional Common Shares that the Grantee may become entitled to
receive pursuant to a share dividend or other securities as a result of a merger
or reorganization in which the Company is the surviving corporation or any other
change in the capital structure of the Company shall be subject to the same
restrictions as the Restricted Shares and otherwise pursuant to the terms of
this Agreement.

5. Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with the delivery of Common
Shares to the Grantee or any other person under this Agreement, the number of
Common Shares to be delivered to the Grantee or such other person may be reduced
(based on the Market Value per

 

- 2 -



--------------------------------------------------------------------------------

Share as of the date the Common Shares become payable), if so permitted by the
Committee, to provide for the taxes required to be withheld, with any fractional
shares that would otherwise be delivered being rounded to the nearest whole
share. In no event, however, shall the Company accept Common Shares for payment
of taxes in excess of required tax withholding rates. The Committee may, at its
discretion, adopt any alternative method of providing for taxes to be withheld.
Notwithstanding the foregoing, in no event shall the Company be required to
withhold or accept Common Shares for payment of any taxes if, in the good faith
determination of the Committee, such withholding or acceptance of Common Shares
may result in breach of the terms of an agreement that is currently in effect
and to which the Company is a party.

6. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Texas.

7. Amendments. Any amendment to the Plan is deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment may impair the rights of the Grantee with respect to
the Restricted Shares unless agreed to by the Grantee and the Company, which
agreement must be in writing and signed by the Grantee and the Company.

8. Notices. All notices, requests, consents and other communications required or
provided under this Agreement to be delivered by the Grantee to the Company will
be in writing and will be deemed sufficient if delivered by hand, nationally
recognized overnight courier, or certified or registered mail, return receipt
requested, postage prepaid, and will be effective upon delivery to the Company
at the address set forth below:

AMERISAFE, Inc.

2301 Hwy 190 West

DeRidder, LA 70634

Attention: General Counsel

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to the Grantee may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Grantee.

9. Recoupment. This Agreement will be administered in compliance with
Section 10D of the Exchange Act, and any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Common Shares may be
traded. In its discretion, the Committee may require surrender to the Company of
some or all of the Restricted Shares, or repayment to the Company of an amount
in cash equal to all or any portion of the aggregate value of the Restricted
Shares as of the Normal Vesting Date (or such earlier date that the Restricted
Shares are no longer subject to the restrictions on transfer set forth in
Section 2 hereof) if, subsequent to the Normal Vesting Date or such earlier date
of vesting, the Company is required to file a restatement of the Company’s
financial statements with either the Securities Exchange Commission or any state

 

- 3 -



--------------------------------------------------------------------------------

insurance regulatory authority. This discretionary authority of the Committee
under this Section 9 is not conditioned on the Grantee having engaged in
misconduct that caused or contributed to the need for any such restatement. This
Section 9 is not the Company’s exclusive remedy with respect to such matters.

10. Severability. In the event that one or more of the provisions of this
Agreement is invalidated for any reason by a court of competent jurisdiction,
any provision so invalidated will be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
will continue to be valid and fully enforceable.

11. Right to Terminate Employment. No provision of this Agreement will limit in
any way whatsoever any right that the Company or a Subsidiary may otherwise have
to terminate the employment of the Grantee at any time.

12. Relation to Other Benefits. Any economic or other benefit to the Grantee
under this Agreement or the Plan will not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary and will not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Company or a Subsidiary.

13. Interpretation. The interpretation and construction of this Agreement by the
Board shall be final and conclusive. No member of the Board shall be liable for
any such action or determination made in good faith.

14. Integration. The Restricted Shares are granted pursuant to the Plan.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to all of the terms and conditions of the Plan, which is incorporated
herein by reference. As such, this Agreement and the Plan embody the entire
agreement and understanding of the Company and the Grantee and supersede any
prior understandings or agreements, whether written or oral, with respect to the
Restricted Shares.

15. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.

16. [Shareholder Approval. The Grantee acknowledges and agrees that the award
made pursuant to this Agreement was made conditioned on approval of the Plan by
the shareholders of the Company. In the event the Plan is not so approved prior
to December 31, 2012, this Agreement shall be null and void.]

[SIGNATURE PAGE FOLLOWS]

 

- 4 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and delivered by a duly authorized officer, and the Grantee has duly executed
and delivered this Agreement, as of the date first written above.

 

AMERISAFE, INC. By:     Name:   Title:   GRANTEE